Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Non-Final Office action is in reply to application filed 6/22/2020.
Claims 1-20 are pending.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 7/1/2022, 10/26/2021, 10/1/2020 have been considered and initialed by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to a process (an act, or series of acts or steps). Thus, each of the claims fall within one of the four statutory categories. 
Step 2A-Prong 1: 
Claim 1 recites in part, “... providing a management interface for management of a set of multimedia assets; receiving a mapping of multimedia assets to a set of locations on a set of site plans for a non-profit venue; receiving metadata for the set of multimedia assets; providing an interface for receiving data indicating personal philanthropic interests of a visitor to the non-profit venue, wherein the data indicating personal philanthropic interests of the visitor to the non-profit venue includes visitor-provided preference data and passively-collected visitor interaction data; and applying a machine learning system to analyze the metadata and the data indicating personal philanthropic interest of the visitor to provide a sequence or a selection of multimedia assets for consumption by the visitor....” 
The underlined limitations above demonstrate independent claim 1 is directed toward the abstract idea for analyzing metadata and personal philanthropic interests of a visitor and providing a sequence or selection of multimedia assets for consumption in a computing environment. Applicant’s specification emphasizes a process for developing content for personalizing an experience for visitors /guests of a museum, zoo or other non-profit venue via a mobile device and management interface. The specification further discusses receiving data indicating personal philanthropic interests, and visitor provided preference data, and passively collected visitor data and assembling a sequence or selection of multimedia assets for consumption by the visitor (¶6, ¶23, ¶24, ¶111).
Claim 1 is considered an abstract idea because the limitations as claimed “..management of a set of multimedia assets; receiving a mapping of multimedia assets to a set of locations on a set of site plans for a non-profit venue; receiving metadata for the set of multimedia assets;...receiving data indicating personal philanthropic interests of a visitor to the non-profit venue, wherein the data indicating personal philanthropic interests of the visitor to the non-profit venue includes visitor-provided preference data and passively-collected visitor interaction data... analyze the metadata and the data indicating personal philanthropic interest of the visitor to provide a sequence or a selection of multimedia assets for consumption by the visitor....” pertains to (i) Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) or by a human being with a pen and paper; (ii) Certain methods of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims are directed to  “..management of a set of multimedia assets; receiving a mapping of multimedia assets to a set of locations on a set of site plans for a non-profit venue; receiving metadata for the set of multimedia assets;...receiving data indicating personal philanthropic interests of a visitor to the non-profit venue, wherein the data indicating personal philanthropic interests of the visitor to the non-profit venue includes visitor-provided preference data and passively-collected visitor interaction data...analyze the metadata and the data indicating personal philanthropic interest of the visitor to provide a sequence or a selection of multimedia assets for consumption by the visitor....” which can be considered an observation, evaluation, judgment, opinion that can be done by a human being with a pen and paper (i.e. without a computer). With the exception of generic computing components [“a mobile computing device”, “management interface”, “machine learning system”], the limitations are merely using computing components as a tool to perform the abstract idea. There is nothing in the claims themselves that foreclose them from being performed by a human being with a pen and paper. The claims are further related to certain methods of organizing human activity grouping of abstract ideas (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) since the steps for “...receiving data indicating personal philanthropic interests of a visitor to the non-profit venue, ...analyze the metadata and the data indicating personal philanthropic interest of the visitor to provide a sequence or a selection of multimedia assets for consumption by the visitor...” are directed to marketing; or sales activities or behaviors; business relations; while the steps for “ ...receiving data indicating personal philanthropic interests of a visitor to the non-profit venue, wherein the data indicating personal philanthropic interests of the visitor to the non-profit venue includes visitor-provided preference data and passively-collected visitor interaction data; ...analyze the metadata and the data indicating personal philanthropic interest of the visitor to provide a sequence or a selection of multimedia assets for consumption by the visitor...”  are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Hence, the claim recites an abstract idea--see MPEP 2106.04(II).
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements  [“a mobile computing device”, “management interface”, “machine learning system”] for (providing, receiving, analyzing) data gathering and analysis are merely to provide instructions for organizing human interactions, and to implement the abstract idea recited above utilizing  “a mobile computing device”, “management interface”, “machine learning system” as a tool to perform the abstract idea, and generally links the abstract idea to a particular technological environment. See MPEP 2106.05 (f-h). The office has long considered data gathering/processing and data output to be insignificant extra-solution activity, and these elements do not impose any meaningful limits on practicing the abstract idea—see MPEP 2106.05(g).
Independent claim 1 fails to operate the recited  “a mobile computing device”, “management interface”, “machine learning system” (which are merely standard computer technology and hardware/software components) in any exceptional manner, and there is no evidence in the disclosure to suggest achieving an actual improvement in the computer functionality itself, or improvement in any specific computer technology other than utilizing ordinary computational tools to automate and perform the abstract idea for analyzing metadata and personal philanthropic interests of a visitor and providing a sequence or selection of multimedia assets for consumption in a computing environment —see MPEP 2106.05(a). Accordingly, applicant has not shown an improvement or practical application under the guidance of MPEP section 2106.04(d) or 2106.05(a). Applicant’s limitations as recited above do nothing more than supplement the abstract idea with additional insignificant extra-solution activity, using generic computer and networking components performing generic computer functions (providing, receiving, and analyzing data (metadata and personal philanthropic interest of a visitor) such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). 
Dependent claims 2-20 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  Dependent claims 2-20 recite additional data gathering and processing steps (assembling, generating, providing).  For example dependent claims 2 and 6 recite in part, “...wherein the machine learning system assembles a sequence...”, claims 3 and 20 recite in part, “...wherein the machine learning system generates...”; claim 4 recites in part, “... wherein a web interface is...”; claim 5 recites in part, “...wherein a mobile application is...”; claim 7 recites in part, “...wherein at least one of the multimedia assets is...”; claim 8 recites in part, “...wherein the interactive multimedia asset is...”; claims 9 and 12-19 recites in part, “...wherein the management interface further provides;…”,which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components.
The additional elements in the dependent claims only serves to further limit the abstract idea utilizing, “a mobile computing device”, “management interface”, “machine learning system” as a tool, and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as their respective independent claim since they fail to impose any meaningful limits on practicing the abstract idea. 
Therefore, the abstract idea fails to integrate into any practical application. Thus, under Step 2A-Prong Two the claims are directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements ““a mobile computing device”, “management interface”, “machine learning system” amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). 
Further, the additional elements including applicant’s ‘machine learning system’ [amounts to no more than applying the judicial exception using generic computing components, linking the use of the judicial exception to a computing environment, and adding insignificant extra-solution activity to the judicial exception. In this case, the machine learning system is generically used to further process metadata and personal philanthropic interest data of the visitor and fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Moreover, the specification only generally recites a machine learning system and/or a machine learning algorithm, and fails to provide details regarding the machine learning system other than a general-purpose computer—see ¶188: “.... The methods and/or processes described above, and portions associated therewith, may be realized in hardware, software or any combination of hardware and software suitable for a particular application. The hardware may include a general- purpose computer and/or dedicated computing device or specific computing device or particular aspect or component of a specific computing device...”. There is/are no explicit description/algorithms/steps of the manner and/or process for how the machine learning algorithm analyzes the received data further, there is no improvement to the machine learning system itself; the addition element is merely used generically to further process/analyze/compare received asset, venue, campaign and visitor data via common computing components. Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754;
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea for analyzing metadata and personal philanthropic interests of a visitor and providing a sequence or selection of multimedia assets for consumption.
 Hence, claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sahadi, US Patent Application Publication No US 2019/0095454 A1, in view of Okum, WO 0021009 A1.
With respect to claim 1,
Sahadi discloses,
providing a management interface for management of a set of multimedia assets; (¶27: “...The present teachings generally include design, creation, development, assembly, provisioning, delivery and management of one or more personalized, timely experiences at one or more points of interest in one or more managed or hosted locations...”; ¶29; Fig 2 , ¶39:“...The management system 200 can include an experience as a service (EaaS) platform 230 with a wide range of capabilities, as well as facilities for various interfaces to the platform 230, such as interfaces for analytics 256 and for other users of an enterprise, such as through a corporate or commercial viewer 254. The management system 200 may also include an EaaS software development kit (SDK) 250 for designing, developing and assembling experiences. The management system 200 can further include a live experience development application 252 for developing experiences...”; ¶48: “...The EaaS platform 230 may include an assembly layer 234, and an experience generator 236. The assembly layer 234 may be used to assemble an experience, such as by assembling various components that comprise the experience, such as content (such as messaging and communications, recommendations, and the like, including multimedia content, branded content, logos, and the like that may present aspects of the experience) ... itinerary information (such as indicating time and place for the experience, wait time information, and the like), directional or navigation information, pricing information, and the like. The assembly layer 234 may include user interfaces for a human user to assemble an experience, such as by authoring messages, selecting elements of an experience (including by menus, by drag-and-drop interfaces that allow the user to pull items from libraries or database, and the like)...¶49: “... The EaaS platform 230 can also include or connect to a physical world content management system 238, which may be used to manage various content that is used to design, create, assemble, deliver, and recommend experiences such as multimedia content from various content libraries (e.g., branded content about products and services, attractions and the like, video content about experiences, map content, content about points of interest (including location data, opening hours, mapping of infrastructure elements, such as beacons and displays, etc.)), as well as information about visitors (such as user profile information as discussed in more detail below), information about other factors that can impact an experience (such as weather information), information about a venue (such as about available infrastructure, inventory, and the like), information about the host, information about parameters of experiences (such as pricing, discounts, inventory levels, wait times, restrictions, prohibitions, and the like), and many other types of content....”; ¶51: “...the EaaS platform 230 may make use of rules, including business rules, in various components and methods described throughout this disclosure. Rules, such as business rules, may be developed, maintained and distributed using the rules engine 245. Rules may be used to govern human-performed activities, such as ones used in various interfaces and dashboards to create, recommend, assemble, deliver and manage experiences, as well as to govern automated activities, such as similar ones performed based on machine learning...”)
receiving a mapping of multimedia assets to a set of locations on a set of site plans for a non-profit venue; (Fig 1, Fig 1, ¶19: “...These and other locations are collectively referred to throughout this disclosure interchangeably as “venues,”, “areas,” or “locations,” and reference to any of the foregoing should be understood to encompass one or more of these, except where context indicates otherwise. Such locations, areas, or venues are hosted by parties such as commercial enterprises, non-profit entities, educational entities, and federal, state and municipal governments, collectively referred to herein as “hosts,” “managers,” or “owners.”...”; ¶23: “...providing a dynamic map that is configured for display on a computing device, including providing graphical images of a venue and of relevant points of interest within the venue, with various interface elements, such as icons, logos, directional indicators, and the like that facilitate understanding about the venue. The map may provide a navigation interface, such as for routing a user to one or more points of interest in a location, such as guiding a user through one or more steps of an itinerary...”; ¶41: “..The SDK 250 and development application 252 may also generate and tweak a venue map 202, such as to allow developers to consider and integrate points of interest, routes, inventory locations, service locations, and other factors on the map when designing and delivering experiences. The venue map 202 may integrate any of the information 140 discussed with respect to FIG. 1 and may also connect to or integrate with the systems infrastructure 204 of a location, such as to exchange data with elements of the systems infrastructure 204 that are relevant to experiences...the dynamic venue map 202 can connect to the EaaS platform 230 through the physical world content management system 238 and through use of the EaaS SDK 250, which may include various elements for creating, assembling, delivering and managing experiences...”; ¶61: “..The itinerary 302 can be for a full journey for a user within a venue, such as from a point of origin (e.g., at home), to one or more locations/areas/venues (such as to a series of cities on a trip, a series of islands or ports on a cruise as in FIG. 5 or FIG. 6, or the like) and points of interest or sub-venues along the way (such as theme parks, ships, aircraft, ports, stores, malls, restaurants, bars, and many others). For each venue or sub-venue, an in-venue itinerary 304 can be generated, which in examples can be a highly personalized personal itinerary 304 that is generated based on the user profile 330 that may identify likes and dislikes and location histories of a user 320, as well as based on other information, such as from various third party data sources 340, which can include information about entitlements (such as tickets the user can have already obtained to particular attractions or events, reservations the user can have already made, and the like), information about expressed preferences, interests, or plans, information about climate and weather, and many other items. Third party data sources 340 may include social media profiles corresponding to users/attendees 320. Third party data sources 340 may be part of the personal user profile 330, though they are illustrated separately in FIG. 3...”; ¶63: “.... the itinerary 304 can also be repeatedly updated based on available assets 312 (such as what attractions are open and have reasonable wait times in the proximity of the user at a given time), the user's current state (such as whether the user expresses hunger, thirst, fatigue, or the like, or such factors are inferred based on history), information about the user's group (such as locations and itineraries of the group), recommendations for the user (such as described in connection with the recommendation engine, including appropriate recommendations for the immediate time and location as well as recommendations for later experiences. The itineraries 302 and 304 can be delivered and updated by the messaging engine 310, such as by text or voice messages to the user's mobile phone or wearable device, as well as by presentation of information on the live, branded, dynamic venue map. For example, an itinerary can be shown on a map with the current location and currently recommended item highlighted (such as in a color, with flashing symbols, or the like), and one or more alternative future recommendations shown, with routing information (including alternative available routes and itineraries) for the user...”;¶84: “... FIG. 6 maps a personalized itinerary including recommended POIs and user-selected POIs for two users “Matt” and “Sam” within a map 690 of a venue selected to be Eastern North America..”)
receiving metadata for the set of multimedia assets; (¶39: “... The physical world content management system 200 can include a dynamic venue map 202 and various elements of a venue systems infrastructure 204. The management system 200 can also include a mobile device 220 and a wearable device 222. The management system 200 can also manage various itineraries 228, such as for users or groups of users. The management system 200 can include an experience as a service (EaaS) platform 230 with a wide range of capabilities, as well as facilities for various interfaces to the platform 230, such as interfaces for analytics 256 and for other users of an enterprise, such as through a corporate or commercial viewer 254. The management system 200 may also include an EaaS software development kit (SDK) 250 for designing, developing and assembling experiences. The management system 200 can further include a live experience development application 252 for developing experiences.”; ¶41: “...The SDK 250 and development application 252 may also generate and tweak a venue map 202, such as to allow developers to consider and integrate points of interest, routes, inventory locations, service locations, and other factors on the map when designing and delivering experiences. The venue map 202 may integrate any of the information 140 discussed with respect to FIG. 1 and may also connect to or integrate with the systems infrastructure 204 of a location, such as to exchange data with elements of the systems infrastructure 204 that are relevant to experiences...the dynamic venue map 202 can connect to the EaaS platform 230 through the physical world content management system 238 and through use of the EaaS SDK 250, which may include various elements for creating, assembling, delivering and managing experiences..”; ¶48: “...The EaaS platform 230 may include an assembly layer 234, and an experience generator 236... The assembly layer 234 may include user interfaces for a human user to assemble an experience, such as by authoring messages, selecting elements of an experience (including by menus, by drag-and-drop interfaces that allow the user to pull items from libraries or database, and the like), setting parameters for the experience (such as pricing and discounts, timing factors (such as how long a discount is available), and the like. The assembly layer 234 may also include semi-automated, or entirely machine-based assembly of experiences...a machine learning capability of the assembly layer may use a training set of assembled experiences as a basis for assembling (optionally under human supervision or with human confirmation) additional experiences that are similar to the ones created in the training set....  through a combination of human creation, machine-automation and application of rules, the assembly layer 234 allows the assembly of an experience. The experience generator 236 may take the experience assembled by the assembly layer 234 and generate a data structure reflecting the actual experience, such as generating a message, with appropriate codes for redemption, entitlements, and the like, for delivery such as to the visitor's mobile device or wearable device, and/or for delivery to a point of sale, such as for use by staff of the host...”; ¶63: “.The itinerary 304 can also be repeatedly updated based on available assets 312 (such as what attractions are open and have reasonable wait times in the proximity of the user at a given time)... The itineraries 302 and 304 can be delivered and updated by the messaging engine 310, such as by text or voice messages to the user's mobile phone or wearable device, as well as by presentation of information on the live, branded, dynamic venue map...”)
providing an interface for receiving data indicating personal philanthropic interests of a visitor to the non-profit venue, (¶5: “...The method also includes retrieving locations of a plurality of points of interest located within the predetermined event venue area....”; ¶21: “..The platform may include facilities for automating the creation, assembly, delivery, and management of experiences, including facilities for connecting to and integrating with relevant systems (such as inventory systems, ticketing and entitlement management systems, reservations systems, scheduling systems, and many others), for extracting, transforming and loading data to and from such systems, and for using machine learning to automate the completion of various methods, such as generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences, optimization of itineraries, and others...” ¶30: “...Mobile and wearable devices 110 can execute applications via processors that make use of sensors and receivers of the respective mobile and wearable devices 110 to generate customer engagement data and then share that customer engagement data as the information 140 to the application server(s) 125. The customer engagement data/information 140 may include, for example, current and prior physical locale within a venue as well as wait times and travel times (e.g., how long was a customer at a particular point in a venue and how long did it take the customer to travel to a further point in a venue), paths to certain point on the map, and other information...”; ¶37: “...Front-end devices 135 are inclusive of kiosks, mobile devices, wearable devices, venue devices, captive portals, digital signs, and POS and POE devices. It should be noted that each of these external devices may be used to gather information about one or more consumers at a particular location during a particular time. Thus, a device that is providing information to a customer on the front-end (i.e., a front-end device 135) such as a mobile device executing an application or a specially designed wearable can also function as a data source 105 ...such as one of the mobile/wearable devices 110, one of the points of exit/entry 115, one of the points of sale 117, or one of the databases 120...”;¶39: “... The physical world content management system 200 can include a dynamic venue map 202 and various elements of a venue systems infrastructure 204. The management system 200 can also include a mobile device 220 and a wearable device 222. The management system 200 can also manage various itineraries 228, such as for users or groups of users. The management system 200 can include an experience as a service (EaaS) platform 230 with a wide range of capabilities, as well as facilities for various interfaces to the platform 230, such as interfaces for analytics 256 and for other users of an enterprise, such as through a corporate or commercial viewer 254. The management system 200 may also include an EaaS software development kit (SDK) 250 for designing, developing and assembling experiences. The management system 200 can further include a live experience development application 252 for developing experiences.”; ¶41: “...The SDK 250 and development application 252 may also generate and tweak a venue map 202, such as to allow developers to consider and integrate points of interest, routes, inventory locations, service locations, and other factors on the map when designing and delivering experiences. The venue map 202 may integrate any of the information 140 discussed with respect to FIG. 1 and may also connect to or integrate with the systems infrastructure 204 of a location, such as to exchange data with elements of the systems infrastructure 204 that are relevant to experiences...the dynamic venue map 202 can connect to the EaaS platform 230 through the physical world content management system 238 and through use of the EaaS SDK 250, which may include various elements for creating, assembling, delivering and managing experiences..”; ¶48: “...The EaaS platform 230 may include an assembly layer 234, and an experience generator 236... The assembly layer 234 may include user interfaces for a human user to assemble an experience, such as by authoring messages, selecting elements of an experience (including by menus, by drag-and-drop interfaces that allow the user to pull items from libraries or database, and the like), setting parameters for the experience (such as pricing and discounts, timing factors (such as how long a discount is available), and the like. The assembly layer 234 may also include semi-automated, or entirely machine-based assembly of experiences. For example, a machine learning capability of the assembly layer may use a training set of assembled experiences as a basis for assembling (optionally under human supervision or with human confirmation) additional experiences that are similar to the ones created in the training set....  through a combination of human creation, machine-automation and application of rules, the assembly layer 234 allows the assembly of an experience. The experience generator 236 may take the experience assembled by the assembly layer 234 and generate a data structure reflecting the actual experience, such as generating a message, with appropriate codes for redemption, entitlements, and the like, for delivery such as to the visitor's mobile device or wearable device, and/or for delivery to a point of sale, such as for use by staff of the host...”)
Sahadi discloses an experience development and management platform. Sahadi further discloses a method/system for generating a personalized itinerary including a dynamic map for a user(s) based on various information including but not limited to user experience(s), profile(s), engagement & personal interest data/information, databases/data structures associated with the venue itself, via the experience as a service (EaaS) platform. A person of ordinary skill in the art would have been motivated to combine the known method/system for generating personalized itinerary associated with a venue via the EaaS platform as taught by Sahadi to achieve the claimed invention (receiving data indicating personal philanthropic interests of a visitor to the non-profit venue) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such personalized management techniques into similar systems, hence resulting in an improved method/system for real-time development and management of personalized experiences occurring at a venue (¶2, ¶21, ¶39, ¶48, ¶63). 
wherein the data indicating personal philanthropic interests of the visitor to the non-profit venue includes visitor-provided preference data and passively-collected visitor interaction data; (¶19: “... locations are collectively referred to throughout this disclosure interchangeably as “venues,”, “areas,” or “locations,” and reference to any of the foregoing should be understood to encompass one or more of these, except where context indicates otherwise. Such locations, areas, or venues are hosted by parties such as commercial enterprises, non-profit entities, educational entities, and federal, state and municipal governments, collectively referred to herein as “hosts,” “managers,” or “owners.” Such locations attract and host thousands of people (referred to herein as “visitors,” “guests,” and “customers”) and provide a wide range of experiences...”; ¶21: “...the platform may include methods and systems for developing and managing a user profile or identity, such as based on demographic factors, past history, and user behavior, such as to enable provision of personalized experiences, recommendations, itineraries and communications...”; using machine learning to automate the completion of various methods, such as generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences, optimization of itineraries, and others...”; ¶30: “...Mobile and wearable devices 110 can execute applications via processors that make use of sensors and receivers of the respective mobile and wearable devices 110 to generate customer engagement data and then share that customer engagement data as the information 140 to the application server(s) 125. The customer engagement data/information 140 may include, for example, current and prior physical locale within a venue as well as wait times and travel times (e.g., how long was a customer at a particular point in a venue and how long did it take the customer to travel to a further point in a venue), paths to certain point on the map, and other information...”;¶31: “..POS data may be gathered at point of entry (POE) 115, or point of sale (POS) terminals 117 that may interact with a mobile or wearable device 110 to track customer purchase history at a venue or preference for engagement at a particular locale within the venue...”; ¶46; ¶47: “...user profile can also account for user interests...interests can also be inferred...”; ¶67)
applying a machine learning system to analyze the metadata and the data indicating personal philanthropic interest of the visitor to provide a sequence or a selection of multimedia assets for consumption by the visitor (¶21: “...The platform may include facilities for automating the creation, assembly, delivery, and management of experiences, including facilities for connecting to and integrating with relevant systems ....using machine learning to automate the completion of various methods, such as generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences, optimization of itineraries, and others... “ ¶29: “...FIG. 1 illustrates a system architecture for personalizing journeys and itineraries. Uses of the system 100 of FIG. 1 may include live, dynamic mapping that utilizes branding, including hyper-local marketing. The system 100 of FIG. 1 includes an ecosystem of data sources 105 such as mobile devices and/or wearable devices 110, point-of-entry/-exit (POE) terminals 115, point-of-sale (POS) terminals 117, and databases 120...”; ¶48: “...The EaaS platform 230 may include an assembly layer 234, and an experience generator 236. The assembly layer 234 may be used to assemble an experience, such as by assembling various components that comprise the experience, such as content (such as messaging and communications, recommendations, and the like, including multimedia content, branded content, logos, and the like that may present aspects of the experience), ...itinerary information (such as indicating time and place for the experience, wait time information, and the like), directional or navigation information, pricing information, and the like.. a machine learning capability of the assembly layer may use a training set of assembled experiences as a basis for assembling (optionally under human supervision or with human confirmation) additional experiences that are similar to the ones created in the training set. Over time, the machine-based experience assembly capability may use feedback (such as based on metrics indicating satisfaction by visitors with assembled experiences or indicating profitability or per-visitor yield for experiences) to improve the capacity of the assembly layer 234 to assembly highly effective experiences...”; ¶64: “... The EaaS platform 130, such as using the live experience development application 352 or automatically, such as by machine learning, can constantly update the itinerary, such as accounting for changes. Changes can include the user having more time, because an attraction took less time than expected, or vice versa, or the user deciding to take a different route or do something different than was previously anticipated in the itinerary 306. ...Changes can include changes in the user's state, such as becoming tired, hungry, thirsty, or bored. Changes can include changes in itineraries for the user's group, changes in locations for members of the group, or the like. In each case, updated information can be used to suggest a new itinerary that accounts for the current state of the user and the venue...”)
Sahadi discloses all of the above limitations, Sahadi does not distinctly describe personal philanthropic interest but Okum however as shown discloses,
personal philanthropic interest (see at least Abstract: “... The donation collection and processing system includes a virtual fundraising device that is located in a commercial establishment... claim 1, page 8, lines 5-11: “...an electrical and electronic communication system for enabling customers at a commercial establishment or point-of-sale to donate their change to non-profit organizations, including charities, of their choice...”; page 9, lines 10-16: “...The face of the VFD 200 is preferably a bright color to attract the attention of customers approaching the cash register 102. In the figure, the words "Will you please donate" are preferably provided at the top indicating the first clause of a request for a donation. Preferably, just below the text is an LCD display 201 that indicates a suggested donation amount...”; page 14 lines 10-20: “...The display/touch screen also preferably allows the patron to select a particular charity using a donee key 226 on the face of the VFD 220. The donee key 226 preferably includes a selected list of charities 228 and corresponding numeric identifiers 230 used for entry on the touch screen 222. Preferably, the donee key 226 lists nonprofit organizations and charities that are nationally known recognized., and trusted to initially attract customers to this method of donating. Optionally, the display/touch screen 222 allows entry of a numeric identifier of the customer/donor. If the customer already possesses an account stored in the collection server 106, the customer account identifier can facilitate the process of crediting the customer with the donation made at the establishment...”; page 15 line 19- page 16 line 6: “...The display panel 222 preferably further provides informative text for the customer. The text may, for example, describe a location in the establishment where information regarding the administration of the donated funds may be obtained. This information preferably is in the form of a brochure that, among other things, provides the name of the administrative organization, its telephone number, correspondence address and/or website domain name. Alternatively, the display panel 222 directly informs the customer of the website domain name of the administrative organization of the donated funds where further information can be obtained...”)
Sahadi discloses an experience development and management platform. Sahadi teaches a method/system for generating personalized itinerary recommendations including a dynamic map for a user(s) based on a plurality of factors (user profile(s), advertising content, sales, rules, location), databases/data structures associated with the venue itself, experiences, and/or POIs at a venue utilizing an experience as a service (EaaS) platform. Okum teaches a fundraising distribution method/system via a virtual fundraising device (VFD) for recording, collecting and processing electronic donations in a sales transaction environment. Sahadi and Okum are directed to the same field of endeavor since they are related to communicating and processing information associated with a user in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the experience development and management platform (EaaS) of Sahadi with the fundraising techniques as taught by Okum since it allows for visitors/customers at a commercial establishment or point-of-sale to select and donate electronically to non-profit organizations, including charities, of their choice supporting various causes (Abstract, page 15, line 19- page 16 line 6).

With respect to claim 2,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the machine learning system assembles a sequence or selection based at least in part on a personal route taken by the visitor through at least one of the site plans in the set of site plans (¶21: “...The platform may include facilities for automating the creation, assembly, delivery, and management of experiences, including facilities for connecting to and integrating with relevant systems ....using machine learning to automate the completion of various methods, such as generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences, optimization of itineraries, and others...”; ¶43: “....The wearable device 222 can connect to or interact with the mobile device 220 and one or more itineraries 228 (such as to receive information about current and upcoming itinerary items, such as the nature of the items, locations, times and routing information within the venue to the next or subsequent item, as well as to receive information about entitlements, such as tickets, that may be used, via the wearable device 222, in connection with items on the itinerary). The EaaS platform 230 can include or connect to a reporting and analytics facility 232, which may take information from various components of the EaaS platform 230, or other elements that interact with the EaaS platform 230 and allow the generation of reports and analytic results on the data, such as information about what experiences have been recommended, what experiences have been undertaken by users, what entitlements have been redeemed, what goods or services have been purchased, what profits have been made, and the like, in each case optionally presented by time period, by location, by visitor, by group, by demographic factor, and by many other variables....”; ¶61: “... a highly personalized personal itinerary 304 that is generated based on the user profile 330 that may identify likes and dislikes and location histories of a user 320, as well as based on other information, such as from various third party data sources 340, which can include information about entitlements (such as tickets the user can have already obtained to particular attractions or events, reservations the user can have already made, and the like), information about expressed preferences, interests, or plans, information about climate and weather, and many other items. Third party data sources 340 may include social media profiles corresponding to users/attendees 320. Third party data sources 340 may be part of the personal user profile 330, though they are illustrated separately in FIG. 3...”; ¶64: “.... The EaaS platform 130, such as using the live experience development application 352 or automatically, such as by machine learning, can constantly update the itinerary, such as accounting for changes... Changes can include changes in itineraries for the user's group, changes in locations for members of the group, or the like. In each case, updated information can be used to suggest a new itinerary that accounts for the current state of the user and the venue.”;¶65: “...changes in the venue, in the user's state, and other factors can lead to changes in the itinerary, which can be managed automatically in the platform, can be managed by the user (such as by setting or approving items on the user's mobile phone), and can be managed for the user by the experience provider, such as using the live experience development application 352..”; ¶69: “...The son's preference for roller coasters and Ferris wheels combined with the father's preference for minimizing costs of the trip may result in a recommendation for the lowest-cost roller coaster or Ferris wheel rides. This may be combined with locations of the father and son so as to recommend POIs that are near both the father and the son or along a route that they are known to be using based on other POIs (such as self-selected POIs) in their group itinerary or separate respective itineraries...”; ¶72: “...Presentation layer development can include the use of a dynamic/live venue map 400. The dynamic/live venue map 400 can include point of interest (POI) locations 404, 402, 406, 408, 410, 412, which can be dynamically updated based on changes occurring within a venue or managed location. In many aspects, wait time can be an example of point of interest data or metadata associated with a location or point on the dynamic map. By way of this example, the point of interest data or map point metadata for one or more destinations can be pulled and updated among the users. In these examples, the point of interest data or map point metadata can include menu data for the restaurant, wait times for many points of interest at a managed location, or the like...”; ¶79: “...the dynamic map location of the Roller Coaster A 402 on the dynamic/live venue map 400 turned green, indicating there was no line at the Roller Coaster A 402. Since there was no line at the Ferris wheel 406, the father and son decided to ride the Roller Coaster A 402 after lunch, rather than ride roller coaster B 404...”)

With respect to claim 6,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the machine learning system assembles a sequence or selection based at least in part on visitor selections made at the non-profit venue. (¶64: “.... The EaaS platform 130, such as using the live experience development application 352 or automatically, such as by machine learning, can constantly update the itinerary, such as accounting for changes... Changes can include changes in itineraries for the user's group, changes in locations for members of the group, or the like. In each case, updated information can be used to suggest a new itinerary that accounts for the current state of the user and the venue.”; ¶65: “...Completed experiences can be recorded on the itinerary, prompting directions (such as messages or elements on a map, such as routing information) for the next itinerary item, allowing the progression through a series of locations, points of interest and the like on the itinerary. As noted, changes in the venue, in the user's state, and other factors can lead to changes in the itinerary, which can be managed automatically in the platform, can be managed by the user (such as by setting or approving items on the user's mobile phone), and can be managed for the user by the experience provider, such as using the live experience development application 352..”; ¶69: “...The son's preference for roller coasters and Ferris wheels combined with the father's preference for minimizing costs of the trip may result in a recommendation for the lowest-cost roller coaster or Ferris wheel rides. This may be combined with locations of the father and son so as to recommend POIs that are near both the father and the son or along a route that they are known to be using based on other POIs (such as self-selected POIs) in their group itinerary or separate respective itineraries...”; ¶72: “...Presentation layer development can include the use of a dynamic/live venue map 400. The dynamic/live venue map 400 can include point of interest (POI) locations 404, 402, 406, 408, 410, 412, which can be dynamically updated based on changes occurring within a venue or managed location. In many aspects, wait time can be an example of point of interest data or metadata associated with a location or point on the dynamic map. By way of this example, the point of interest data or map point metadata for one or more destinations can be pulled and updated among the users. In these examples, the point of interest data or map point metadata can include menu data for the restaurant, wait times for many points of interest at a managed location, or the like...”; ¶79: “...the dynamic map location of the Roller Coaster A 402 on the dynamic/live venue map 400 turned green, indicating there was no line at the Roller Coaster A 402. Since there was no line at the Ferris wheel 406, the father and son decided to ride the Roller Coaster A 402 after lunch, rather than ride roller coaster B 404...”; ¶80: “..The real time management of highly personalized experiences of customers can connect to the computing devices of the customers and their family members, as well as computing devices of the host and its personnel, including staff at the venue and personal located remote from the venue. The computing devices can include phones, tablets, watches, wearable devices (including ones dedicated to use at the venue), augmented reality or virtual reality glasses, as well as laptop and desktop computers, servers, and the like....”)

With respect to claim 7, 
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein at least one of the multimedia assets is an interactive multimedia asset. (¶38: “...The system 100 of FIG. 1 provides services for personalizing journeys and itineraries. For example, a dynamic map including markers corresponding to various captured photos, recorded videos, transaction receipts, messages, social media posts, and other events may be generated at a mobile computing device 110, at one or more application server(s) 125, at one or more front-end-devices 135, or some combination thereof...”; ¶44: “..The wearable device 222 can connect to or interact with the mobile device 220 and one or more itineraries 228 (such as to receive information about current and upcoming itinerary items, such as the nature of the items, locations, times and routing information within the venue to the next or subsequent item, as well as to receive information about entitlements, such as tickets, that may be used, via the wearable device 222, in connection with items on the itinerary)...”; ¶48: “...The EaaS platform 230 may include an assembly layer 234, and an experience generator 236. The assembly layer 234 may be used to assemble an experience, such as by assembling various components that comprise the experience, such as content (such as messaging and communications, recommendations, and the like, including multimedia content, branded content, logos, and the like that may present aspects of the experience), entitlements (such as tickets, reservations, coupons, discounts, passes (including line skipping passes) and the like, as well as bar codes, QR codes, or other information needed to redeem an entitlement or undertake an experience), information about goods and services (such as packages of foods and beverages that can be ready for the visitor upon arrival), itinerary information (such as indicating time and place for the experience, wait time information, and the like), directional or navigation information, pricing information, and the like...”; ¶55: “..The EaaS platform 230 may interact with a mobile device 220 of a visitor or personnel of a host, such as for delivering messages and other content, delivering entitlements, redeeming entitlements, tracking user location, delivering sponsored content, and the like...”;¶72: “...Presentation layer development can include the use of a dynamic/live venue map 400. The dynamic/live venue map 400 can include point of interest (POI) locations 404, 402, 406, 408, 410, 412, which can be dynamically updated based on changes occurring within a venue or managed location. In many aspects, wait time can be an example of point of interest data or metadata associated with a location or point on the dynamic map. By way of this example, the point of interest data or map point metadata for one or more destinations can be pulled and updated among the users. In these examples, the point of interest data or map point metadata can include menu data for the restaurant, wait times for many points of interest at a managed location, or the like...”; ¶79: “...the dynamic map location of the Roller Coaster A 402 on the dynamic/live venue map 400 turned green, indicating there was no line at the Roller Coaster A 402. Since there was no line at the Ferris wheel 406, the father and son decided to ride the Roller Coaster A 402 after lunch, rather than ride roller coaster B 404...”)

With respect to claim 8,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the interactive multimedia asset is assigned to use an audio, visual, tactile, or movement capture device associated with a location in the non-profit venue. (¶42: “...The location systems infrastructure 204 can include a POS infrastructure 212, a media/display/signage infrastructure 214, beacons 216, and access points 218. The venue inventory management systems 206 can connect to the dynamic venue map 202, the indoor navigation infrastructure 208 and general networking infrastructure 210. The general networking infrastructure 210 can connect to a POS infrastructure 212, the media/display/signage infrastructure 214, the beacons 216, the access points 218, and the like...”; ¶43: “..The mobile device 220 can include a mobile beacon 224... the mobile device 220 or wearable device 222 can connect to the location systems infrastructure 204, such as using the indoor navigation infrastructure 208 or using other location capabilities, such as global positioning system (GPS) or cellular triangulation, so that the host can maintain precise understanding of the user's location at all times...”; ¶65: “...In many aspects, the EaaS platform 130 can track completion of experiences for an itinerary, such as by receiving location signals (such as an indication that a user's mobile phone or wearable device has entered the proximity of a beacon that is positioned at a point of interest), by receiving evidence of redemption of entitlements (such as redemption of tickets, including electronic tickets, or redemption of credits, such as stored on a mobile device or wearable), and receiving evidence of purchases or consumption (such as indicated by transaction data or other information from points of purchase located within a venue). Completed experiences can be recorded on the itinerary, prompting directions (such as messages or elements on a map, such as routing information) for the next itinerary item, allowing the progression through a series of locations, points of interest and the like on the itinerary...”)

With respect to claim 9,
Sahadi and Okum disclose all of the above limitations, Okum further discloses,
wherein the management interface further provides an interface for creating an interactive campaign, wherein information about the interactive campaign is displayed at a plurality of locations or sites, wherein visitors at the plurality of locations or sites have access to real-time interaction or real-time communication with each other. (¶see at least claim 1, page 8, lines 5-11: “...an electrical and electronic communication system for enabling customers at a commercial establishment or point-of-sale to donate their change to non-profit organizations, including charities, of their choice...”; page 9, lines 10-16: “...The face of the VFD 200 is preferably a bright color to attract the attention of customers approaching the cash register 102. In the figure, the words "Will you please donate" are preferably provided at the top indicating the first clause of a request for a donation. Preferably, just below the text is an LCD display 201 that indicates a suggested donation amount...”; page 14 lines 10-20: “...The display/touch screen also preferably allows the patron to select a particular charity using a donee key 226 on the face of the VFD 220. The donee key 226 preferably includes a selected list of charities 228 and corresponding numeric identifiers 230 used for entry on the touch screen 222. Preferably, the donee key 226 lists nonprofit organizations and charities that are nationally known recognized., and trusted to initially attract customers to this method of donating. Optionally, the display/touch screen 222 allows entry of a numeric identifier of the customer/donor. If the customer already possesses an account stored in the collection server 106, the customer account identifier can facilitate the process of crediting the customer with the donation made at the establishment...”; page 15 line 19- page 16 line 6: “...The display panel 222 preferably further provides informative text for the customer. The text may, for example, describe a location in the establishment where information regarding the administration of the donated funds may be obtained. This information preferably is in the form of a brochure that, among other things, provides the name of the administrative organization, its telephone number, correspondence address and/or website domain name. Alternatively, the display panel 222 directly informs the customer of the website domain name of the administrative organization of the donated funds where further information can be obtained...”)
Sahadi discloses an experience development and management platform. Sahadi further discloses a method/system for generating personalized itinerary recommendations including a dynamic map for a user(s) based on a plurality of factors (user profile(s), advertising content, sales, rules, location), databases/data structures associated with the venue itself, experiences, and/or POIs at a venue via the experience as a service (EaaS) platform. Okum teaches a fundraising distribution method/system via a virtual fundraising device (VFD) for recording, collecting and processing electronic donations in a sales transaction environment. Sahadi and Okum are directed to the same field of endeavor since they are related to communicating and processing information associated with a user in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the experience development and management platform (EaaS) of Sahadi with the virtual fundraising techniques as taught by Okum since it allows for visitors/customers at a commercial establishment or point-of-sale to donate electronically to non-profit organizations, including charities, of their choice supporting various causes (Abstract, page 15, line 19- page 16 line 6).


With respect to claim 10,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein a mode of the real-time communication is selected from the group consisting of audio conferencing, video conferencing, virtual reality conferencing, collaborative text chat, holographic conferencing, and combinations thereof. (¶64: “.... The EaaS platform 130, such as using the live experience development application 352 or automatically, such as by machine learning, can constantly update the itinerary, such as accounting for changes... Changes can include changes in itineraries for the user's group, changes in locations for members of the group, or the like. In each case, updated information can be used to suggest a new itinerary that accounts for the current state of the user and the venue.”; ¶65: “...Completed experiences can be recorded on the itinerary, prompting directions (such as messages or elements on a map, such as routing information) for the next itinerary item, allowing the progression through a series of locations, points of interest and the like on the itinerary. As noted, changes in the venue, in the user's state, and other factors can lead to changes in the itinerary, which can be managed automatically in the platform, can be managed by the user (such as by setting or approving items on the user's mobile phone), and can be managed for the user by the experience provider, such as using the live experience development application 352..”; ¶72: “...Presentation layer development can include the use of a dynamic/live venue map 400. The dynamic/live venue map 400 can include point of interest (POI) locations 404, 402, 406, 408, 410, 412, which can be dynamically updated based on changes occurring within a venue or managed location. In many aspects, wait time can be an example of point of interest data or metadata associated with a location or point on the dynamic map. By way of this example, the point of interest data or map point metadata for one or more destinations can be pulled and updated among the users. In these examples, the point of interest data or map point metadata can include menu data for the restaurant, wait times for many points of interest at a managed location, or the like...”; ¶80: “..The real time management of highly personalized experiences of customers can connect to the computing devices of the customers and their family members, as well as computing devices of the host and its personnel, including staff at the venue and personal located remote from the venue. The computing devices can include phones, tablets, watches, wearable devices (including ones dedicated to use at the venue), augmented reality or virtual reality glasses, as well as laptop and desktop computers, servers, and the like....”)

With respect to claim 11,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein at least one location in the set of locations on the set of site plans is associated with a wireless beacon. (¶29: “...application servers 125 can ingest, normalize and process data collected from mobile devices 110 and various POS or POE terminals 115.... Information 140 gathered from data sources 105 and processed by back-end application servers 125 also includes proximity/location information gathered using GNSS receivers such as Global Positioning System (GPS) receivers of mobile/wearable devices 100 and/or via proximity between mobile/wearable devices 100 and beacons that emit short-range wireless signals (e.g., Bluetooth®, Bluetooth® LE, iBeacon, NFC, RFID, Wi-Fi, radio). Information 140 gathered from data sources 105 and processed by back-end application servers 125 also includes time-related data, such as schedules, weather, and queue length...”)

With respect to claim 13,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the management interface further provides an interface for creating a plurality of templates for multimedia asset selections or sequences. (¶29: “...FIG. 1 illustrates a system architecture for personalizing journeys and itineraries. Uses of the system 100 of FIG. 1 may include live, dynamic mapping that utilizes branding, including hyper-local marketing. The system 100 of FIG. 1 includes an ecosystem of data sources 105 such as mobile devices and/or wearable devices 110, point-of-entry/-exit (POE) terminals 115, point-of-sale (POS) terminals 117, and databases 120...”; ¶38: “...The system 100 of FIG. 1 provides services for personalizing journeys and itineraries. For example, a dynamic map including markers corresponding to various captured photos, recorded videos, transaction receipts, messages, social media posts, and other events may be generated at a mobile computing device 110, at one or more application server(s) 125, at one or more front-end-devices 135, or some combination thereof...”;¶39:“...The management system 200 can include an experience as a service (EaaS) platform 230 with a wide range of capabilities, as well as facilities for various interfaces to the platform 230, such as interfaces for analytics 256 and for other users of an enterprise, such as through a corporate or commercial viewer 254. The management system 200 may also include an EaaS software development kit (SDK) 250 for designing, developing and assembling experiences. The management system 200 can further include a live experience development application 252 for developing experiences...”; ¶48: “...The EaaS platform 230 may include an assembly layer 234, and an experience generator 236. The assembly layer 234 may be used to assemble an experience, such as by assembling various components that comprise the experience, such as content (such as messaging and communications, recommendations, and the like, including multimedia content, branded content, logos, and the like that may present aspects of the experience) ... itinerary information (such as indicating time and place for the experience, wait time information, and the like), directional or navigation information, pricing information, and the like. The assembly layer 234 may include user interfaces for a human user to assemble an experience, such as by authoring messages, selecting elements of an experience (including by menus, by drag-and-drop interfaces that allow the user to pull items from libraries or database, and the like)...¶49: “... The EaaS platform 230 can also include or connect to a physical world content management system 238, which may be used to manage various content that is used to design, create, assemble, deliver, and recommend experiences such as multimedia content from various content libraries (e.g., branded content about products and services, attractions and the like, video content about experiences, map content, content about points of interest (including location data, opening hours, mapping of infrastructure elements, such as beacons and displays, etc.)), as well as information about visitors (such as user profile information as discussed in more detail below), information about other factors that can impact an experience (such as weather information), information about a venue (such as about available infrastructure, inventory, and the like), information about the host, information about parameters of experiences (such as pricing, discounts, inventory levels, wait times, restrictions, prohibitions, and the like), and many other types of content....”;¶63: “... The itineraries 302 and 304 can be delivered and updated by the messaging engine 310, such as by text or voice messages to the user's mobile phone or wearable device, as well as by presentation of information on the live, branded, dynamic venue map. For example, an itinerary can be shown on a map with the current location and currently recommended item highlighted (such as in a color, with flashing symbols, or the like), and one or more alternative future recommendations shown, with routing information (including alternative available routes and itineraries) for the user...”;Fig 3, ¶73: “...The full journey personal itinerary 302 can stretch back before arrival at the venue (the theme park) to also include directions to the theme park from the father's and son's home, as well as parking information. Parking information is updated based on the available inventory 314 of parking. This guides the father and son to an available parking lot 410...”; ¶91: “...personalized itineraries 302/304 or maps 202 discussed herein may include recommended POIs based on... advertising content directed to customer or activity or event, sponsored POIs...”) Examiner interprets at least the personal itinerary, and dynamic/live venue map and/or interactive content of Sahadi as teaching applicant’s plurality of templates for multimedia asset selections or sequences.

With respect to claim 14,
Sahadi and Okum disclose all of the above limitations, Okum further discloses,
wherein the management interface further provides an interface for creating an interactive campaign (claim 5, the website being configured to allow visitors to establish donation accounts) related to at least one location in the set of locations on the set of site plans for the non-profit venue.( (see at least page 9, lines 2-8, Fig 1, where Okum teaches that a VFD 100 a, 100 b, ...100 N is electronically connected to each electronic cash register 102 a, 102 b, 102 N in a commercial establishment. Thus, one establishment can have many VFD subsystems 104 a, 104 b, ...104 N, all linked to the same collection server 106. Moreover, a single collection server 106 preferably is linked to the VFD subsystems 104 a, 104 b, ...104 N of many if not all establishments so equipped; and Fig 3, a donation distribution and recording subsystem (DDRS) 300, preferably positioned at a location away from any commercial establishment, receives donation transaction information from a network of one or more VFDs 100. The DDRS 300 preferably includes a collection server 106, 304 as discussed above, a donation/customer electronic database 306, a donee advertising database 308 and an internet interface server 310 a and associated protected website 310 b. The internet interface server 310 a is preferably electronically linked to the Internet by having an internet address accessible using a commonplace external computer with modem...”; page 15, line 19- page 16 line 6 where Okum teaches that the display panel 222 preferably further provides informative text for the customer. The text may, for example, describe a location in the establishment where information regarding the administration of the donated funds may be obtained. This information preferably is in the form of a brochure that, among other things, provides the name of the administrative organization, its telephone number, correspondence address and/or website domain name. Alternatively, the display panel 222 directly informs the customer of the website domain name of the administrative organization of the donated funds where further information can be obtained.
Sahadi discloses a method/system for managing and generating personalized recommendations for a user within a venue based on a plurality of factors. Okum teaches donation collection and processing system for enabling users to donate to non-profit organizations. Sahadi and Okum are directed to the same field of endeavor since they are related to communicating and processing information associated with a user in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the venue recommendation techniques of Sahadi with the donation collection and processing techniques as taught by Okum since it allows for customers to select a donee or donees for donations via a virtual fundraising device (Abstract, page 15, line 19- page 16 line 6).

With respect to claim 15,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the management interface further provides an interface for associating a live feed of multimedia to a site plan. (¶2: “..., the present teachings relate to development, deployment and real time management of highly personalized experiences occurring at managed locations...”; ¶63: “...the itineraries 302 and 304 can be delivered and updated by the messaging engine 310, such as by text or voice messages to the user's mobile phone or wearable device, as well as by presentation of information on the live, branded, dynamic venue map. For example, an itinerary can be shown on a map with the current location and currently recommended item highlighted (such as in a color, with flashing symbols, or the like), and one or more alternative future recommendations shown, with routing information (including alternative available routes and itineraries) for the user...”; ¶66: “..The live experience development application 352 is used to generate a full journey personal itinerary 302 for the father to follow during the visit. The full journey personal itinerary 302 includes recommendations based on the personal user profiles 330 of the father and of the son...”; ¶73: “...The full journey personal itinerary 302 is sent prior to the visit via the messaging engine 310 to the visitor device/wearable 110 of the father, which is acting as a front-end device 135 in the context of FIG. 1. The full journey personal itinerary 302 can stretch back before arrival at the venue (the theme park) to also include directions to the theme park from the father's and son's home, as well as parking information. Parking information is updated based on the available inventory 314 of parking. This guides the father and son to an available parking lot 410, minimizing time they have to spend searching for an available parking space...”; ¶74: “...An in-venue personal itinerary 304 is sent to the mobile phone of the father when the EaaS platform 130 detects the father and son have entered the theme park...”; ¶79: “...The EaaS platform 130 used wait time data or queue length data from information 140 (as discussed with respect to FIG. 1) to detect that wait time at the Roller Coaster A 402 was short (or zero), while wait time at roller coaster B 404 was significant (e.g., exceeding a predetermined duration of time), indicating a shorter line at the Roller Coaster A 402 than at the Roller Coaster B 404, as the father and son were finishing lunch. As the father and son were finishing lunch, the dynamic map location of the Roller Coaster A 402 on the dynamic/live venue map 400 turned green, indicating there was no line at the Roller Coaster A 402. Since there was no line at the Ferris wheel 406, the father and son decided to ride the Roller Coaster A 402 after lunch, rather than ride roller coaster B 404...”)

With respect to claim 16,
Sahadi and Okum disclose all of the above limitations, Okum further discloses,
wherein the management interface further provides an interface for creating an interactive campaign and displaying multimedia to convey a degree of progress towards a goal in the interactive campaign (Fig 4, donation collection, recording and distribution sub-system; page 21, lines 8-18: “... the website 310b advertises promotions in which account holders and visitors may be eligible to receive gifts or win prizes. Eligibility for and/or rewards of gifts and prizes may be tied to the donation amounts a customer has made. In an alternative embodiment, visitors of the website can accumulate points, similar to the frequent flier points of most airlines, for time spent exploring the website. Points can also be accumulated for amounts actually donated to charities. These points, which are preferably stored as a separate field in individual accounts, can then be redeemed by the account holder claim rewards or become eligible for prizes...”)
Sahadi and Okum are directed to the same field of endeavor since they are related to communicating and processing information associated with a user in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the venue recommendation techniques of Sahadi with the donation collection and processing techniques as taught by Okum since it allows for monitoring donations for rewards, gifts and/or prizes (Fig 4, page 21, lines 8-18).

With respect to claim 17,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the management interface further provides an interface for designing interactive content. (¶39: “FIG. 2 illustrates a technology stack for real-time management of experiences with respect to personalized itineraries. More specifically, FIG. 2 depicts a physical world content management system 200. The physical world content management system 200 can include a dynamic venue map 202 and various elements of a venue systems infrastructure 204. The management system 200 can also include a mobile device 220 and a wearable device 222. The management system 200 can also manage various itineraries 228, such as for users or groups of users. The management system 200 can include an experience as a service (EaaS) platform 230 with a wide range of capabilities, as well as facilities for various interfaces to the platform 230, such as interfaces for analytics 256 and for other users of an enterprise, such as through a corporate or commercial viewer 254. The management system 200 may also include an EaaS software development kit (SDK) 250 for designing, developing and assembling experiences. The management system 200 can further include a live experience development application 252 for developing experiences...”; ¶41: “The SDK 250 and development application 252 may also generate and tweak a venue map 202, such as to allow developers to consider and integrate points of interest, routes, inventory locations, service locations, and other factors on the map when designing and delivering experiences. The venue map 202 may integrate any of the information 140 discussed with respect to FIG. 1 and may also connect to or integrate with the systems infrastructure 204 of a location, such as to exchange data with elements of the systems infrastructure 204 that are relevant to experiences...the dynamic venue map 202 can connect to the EaaS platform 230 through the physical world content management system 238 and through use of the EaaS SDK 250, which may include various elements for creating, assembling, delivering and managing experiences..”;¶43: “.The mobile device 220 can also connect to a wearable device 222 and can access the itineraries 228, such as to present an itinerary of a user or group on the device. The mobile device 220 can also connect to the EaaS Platform 230, the dynamic venue map 202, the location systems infrastructure 204 and the EaaS SDK 250 to provide and receive data necessary to manage an experience, to receive and redeem entitlements, to communicate about experiences, to receive recommendations, to receive itineraries, and the like...”)

With respect to claim 18,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the management interface further provides for the development of different assets for location-based kiosks and mobile applications. (¶37: “...Front-end devices 135 are inclusive of kiosks, mobile devices, wearable devices, venue devices, captive portals, digital signs, and POS and POE devices. It should be noted that each of these external devices may be used to gather information about one or more consumers at a particular location during a particular time. Thus, a device that is providing information to a customer on the front-end (i.e., a front-end device 135) such as a mobile device executing an application or a specially designed wearable can also function as a data source 105 ...such as one of the mobile/wearable devices 110, one of the points of exit/entry 115, one of the points of sale 117, or one of the databases 120...”;Figs 2-4, ¶38: “...a dynamic map including markers corresponding to various captured photos, recorded videos, transaction receipts, messages, social media posts, and other events may be generated at a mobile computing device 110, at one or more application server(s) 125, at one or more front-end-devices 135, or some combination thereof..”; ¶39: “..a physical world content management system 200. The physical world content management system 200 can include a dynamic venue map 202 and various elements of a venue systems infrastructure 204. The management system 200 can also include a mobile device 220 and a wearable device 222. The management system 200 can also manage various itineraries 228, such as for users or groups of users. The management system 200 can include an experience as a service (EaaS) platform 230 with a wide range of capabilities, as well as facilities for various interfaces to the platform 230, such as interfaces for analytics 256 and for other users of an enterprise, such as through a corporate or commercial viewer 254. The management system 200 may also include an EaaS software development kit (SDK) 250 for designing, developing and assembling experiences. The management system 200 can further include a live experience development application 252 for developing experiences...”; ¶41: “...The dynamic venue map 202 can connect to or be integrated with the EaaS platform 230, such that the experiences created, delivered and managed using the platform can include elements presented on the venue map 202, such as to visitors and to staff of the host. The SDK 250 and development application 252 may also generate and tweak a venue map 202, such as to allow developers to consider and integrate points of interest, routes, inventory locations, service locations, and other factors on the map when designing and delivering experiences... The venue map 202 may integrate any of the information 140 discussed with respect to FIG. 1 and may also connect to or integrate with the systems infrastructure 204 of a location, such as to exchange data with elements of the systems infrastructure 204 that are relevant to experiences...the dynamic venue map 202 can connect to the EaaS platform 230 through the physical world content management system 238 and through use of the EaaS SDK 250, which may include various elements for creating, assembling, delivering and managing experiences...”; ¶48:“...The EaaS platform 230 may include an assembly layer 234, and an experience generator 236... The assembly layer 234 may include user interfaces for a human user to assemble an experience, such as by authoring messages, selecting elements of an experience (including by menus, by drag-and-drop interfaces that allow the user to pull items from libraries or database, and the like), setting parameters for the experience (such as pricing and discounts, timing factors (such as how long a discount is available), and the like. The assembly layer 234 may also include semi-automated, or entirely machine-based assembly of experiences...through a combination of human creation, machine-automation and application of rules, the assembly layer 234 allows the assembly of an experience. The experience generator 236 may take the experience assembled by the assembly layer 234 and generate a data structure reflecting the actual experience, such as generating a message, with appropriate codes for redemption, entitlements, and the like, for delivery such as to the visitor's mobile device or wearable device, and/or for delivery to a point of sale, such as for use by staff of the host...”; ¶49, ¶53, ¶54)

With respect to claim 19,
Sahadi and Okum disclose all of the above limitations, Sahadi further discloses,
wherein the management interface further provides for a simultaneous development of content for a plurality of non-profit venues. (¶39: “...The management system 200 may also include an EaaS software development kit (SDK) 250 for designing, developing and assembling experiences. The management system 200 can further include a live experience development application 252 for developing experiences...”; ¶41: “...The dynamic venue map 202 can connect to or be integrated with the EaaS platform 230, such that the experiences created, delivered and managed using the platform can include elements presented on the venue map 202, such as to visitors and to staff of the host. The SDK 250 and development application 252 may also generate and tweak a venue map 202, such as to allow developers to consider and integrate points of interest, routes, inventory locations, service locations, and other factors on the map when designing and delivering experiences...”; ¶44: “...The wearable device 222 can connect to or interact with the mobile device 220 and one or more itineraries 228 (such as to receive information about current and upcoming itinerary items, such as the nature of the items, locations, times and routing information within the venue to the next or subsequent item, as well as to receive information about entitlements, such as tickets, that may be used, via the wearable device 222, in connection with items on the itinerary...”;¶90: “... The real time management of highly personalized experiences of customers can connect to the computing devices of the customers and their family members, as well as computing devices of the host and its personnel, including staff at the venue and personal located remote from the venue...”) 

Claims 3-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahadi, Okum, in further view of Karaoguz, US Patent Application Publication No US 2014/0228055A1.
With respect to claim 3,
Sahadi and Okum disclose all of the above limitations, the combination of Sahadi and Okum does not distinctly describe the following limitations, but Karaoguz however as shown discloses,
wherein the system generates a memory book for the visitor subsequent to a visit to the non-profit venue, wherein the memory book is based in part on a personal route taken by the visitor through at least one of the site plans in the set of site plans. (¶33: “...The multi-media device 110 may comprise suitable logic, circuitry and/or code that may comprise a plurality of hardware and/or software modules that are operable to implement a digital diary. For example, the plurality of hardware/software modules may enable the multi-media device 110 to utilize and/or associate event information, media, location, time, date and/or user input to create a digital diary entry and/or manage the digital diary. The multi-media device 110 may gather and/or log information and/or manage the digital diary independently or may be communicatively coupled with other devices...”; ¶56: “...A user may specify various aspects of digital diary generation and/or output. An exemplary digital diary may comprise a travel diary from a user's personal vacation. In this regard, a map may be displayed indicating a route taken while traveling on vacation and may provide links to sights of interest, hotels and/or restaurants visited. In addition, the diary may comprise commercial transaction records such as from credit card usage at the visited sites. Moreover, the map may provide links to the commercial transaction records and/or to websites of the visited sites. The map may also provide links to any other information associated with items in the travel diary and/or mapped locations, for example, times, dates, photos and/or multi-media recordings, email messages, audio or voice files, contact information and user provided information. Moreover, output from the digital diary may be organized into one or more reports...”; Fig 7, ¶76: “...Operations may also include the home gateway/STB delivering links to the smart phone of identified sites of interest to the user of smart phone (step 710) and delivering content to the smart phone for later presentation to the user (step 712) ...”)
Karaoguz teaches a method/system for communicating information and managing an interactive digital diary associated with user multi-media. The digital diary may enable a user to capture, process, access and/or update content for presentation to a user (¶27-33). Sahadi, Okum and Karaoguz are directed to the same field of endeavor since they are related to communicating and processing information associated with a user in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the venue recommendation techniques of Sahadi with the donation collection and processing techniques of Okum and method/system for content delivery via a multi-media device as taught by Karaoguz since it allows a user to input, create and/or manage event and multi-media information to create a digital diary within a communication network (¶27-¶33).
Sahadi further discloses,
machine learning (¶21: “...The platform may include facilities for automating the creation, assembly, delivery, and management of experiences, including facilities for connecting to and integrating with relevant systems ...using machine learning to automate the completion of various methods, such as generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences, optimization of itineraries, and others...”)

With respect to claim 4, 
Sahadi, Okum and Karaoguz disclose all of the above limitations, Karaoguz further discloses,
wherein a web interface is to give the visitor access to the memory book. (¶39: “...the user interface module(s) 122 may be adapted to receive user input via one or more methods, for example, motion, tactile or pressure assertions, voice or audio, key entry, RF ID and/or other machine-readable representations and/or a tethered or wireless device such as a mouse. In addition, the user interface module(s) 122 may enable launching and/or communicating with various software/hardware modules, applications, operations or commands that may be internal to the multi-media device 110 or on an external device. In various embodiments of the invention, the user interface module(s) 122 may enable web browsing and/or user manipulation of access to networked or peer to peer devices and/or applications. Moreover, the user interface module(s) 122 may enable a user to search, organize and/or review digital diary information...”; ¶43: “...security module(s) 132 enable secure access and/or secure communication with the multi-media device 110. The security module(s) 132 may be operable to handle a plurality of security functions that may protect information on the multi-media device 110. In addition, the security module(s) 132 may be operable to comply with secure access and/or secure transfer of data managed by other devices or systems. Exemplary security methods comprise user and/or device authentication, public key infrastructure and/or digital signatures, data encryption/decryption and/or digital rights management...”)
Sahadi, Okum and Karaoguz are directed to the same field of endeavor since they are related to communicating and processing information associated with a user in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the venue recommendation techniques of Sahadi with the donation collection and processing techniques of Okum and method/system for content delivery via a multi-media device as taught by Karaoguz since it allows for a plurality of security functions that may protect information on the multi-media device (¶39, ¶43).

With respect to claim 5,
Sahadi, Okum and Karaoguz disclose all of the above limitations, Karaoguz further discloses,
wherein a mobile application is to give the visitor access to the memory book. (¶26: “...The digital diary records may comprise, for example, moving images, still images, audio, text, geographic location, entity information, time, date, transactions, financial information, consumer information, security information, user input, communications, links, user contacts, software applications, user profiles, scheduled events, prompts, and/or reminders. The digital diary records may further record browsing activities, user interface activities, and any and all other interaction that a user may have with his/her device. Furthermore, information for the digital diary records may be stored within the wireless communication device and/or external to it...”; ¶27: “... digital diary records may be searchable based on one or more criteria comprising time, date, geographic location, entity, contact and user identity, for example.  Access to the digital diary records may involve authentication and communication of digital diary records using encryption and/or decryption...)
Sahadi, Okum and Karaoguz are directed to the same field of endeavor since they are related to communicating and processing information associated with a user in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the venue recommendation techniques of Sahadi with the donation collection and processing techniques of Okum and method/system for content delivery via a multi-media device as taught by Karaoguz since it allows for a plurality of security functions that may protect information on the multi-media device (¶39, ¶43).

With respect to claim 20,
Sahadi and Okum disclose all of the above limitations, the combination of Sahadi and Okum does not distinctly describe the following limitations, but Karaoguz however as shown discloses,
wherein the system generates a memory book for the visitor subsequent to a visit to the non-profit venue, wherein the memory book has digital assets coordinated in part based on a personal route taken by the visitor through at least one of the site plans in the set of site plans, or wherein the memory book has digital assets coordinated in part based on visitor input. 33: “...The multi-media device 110 may comprise suitable logic, circuitry and/or code that may comprise a plurality of hardware and/or software modules that are operable to implement a digital diary. For example, the plurality of hardware/software modules may enable the multi-media device 110 to utilize and/or associate event information, media, location, time, date and/or user input to create a digital diary entry and/or manage the digital diary. The multi-media device 110 may gather and/or log information and/or manage the digital diary independently or may be communicatively coupled with other devices...”; ¶56: “...A user may specify various aspects of digital diary generation and/or output. An exemplary digital diary may comprise a travel diary from a user's personal vacation. In this regard, a map may be displayed indicating a route taken while traveling on vacation and may provide links to sights of interest, hotels and/or restaurants visited. In addition, the diary may comprise commercial transaction records such as from credit card usage at the visited sites. Moreover, the map may provide links to the commercial transaction records and/or to websites of the visited sites. The map may also provide links to any other information associated with items in the travel diary and/or mapped locations, for example, times, dates, photos and/or multi-media recordings, email messages, audio or voice files, contact information and user provided information. Moreover, output from the digital diary may be organized into one or more reports...”; Fig 7, ¶76: “...Operations may also include the home gateway/STB delivering links to the smart phone of identified sites of interest to the user of smart phone (step 710) and delivering content to the smart phone for later presentation to the user (step 712) ...”)
Karaoguz teaches a method/system for communicating information and managing an interactive digital diary associated with user multi-media. The digital diary may enable a user to capture, process, access and/or update content for presentation to a user (¶27-33). Sahadi, Okum and Karaoguz are directed to the same field of endeavor since they are related to communicating and processing information associated with a user in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the venue recommendation techniques of Sahadi with the donation collection and processing techniques of Okum and method/system for content delivery via a multi-media device as taught by Karaoguz since it allows a user to input, create and/or manage event and multi-media information to create a digital diary within a communication network (¶27-¶33).
Sahadi further discloses,
machine learning (¶21: “...The platform may include facilities for automating the creation, assembly, delivery, and management of experiences, including facilities for connecting to and integrating with relevant systems ...using machine learning to automate the completion of various methods, such as generation of relevant recommendations, customization of communications, optimization of monetization, optimization of experiences, optimization of itineraries, and others...”)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sahadi, Okum, in further view of Bermudez Rodriguez et al., US Patent Application Publication No US 2017/0193792 A1.

With respect to claim 12,
Sahadi and Okum disclose all of the above limitations, the combination of Sahadi and Okum does not distinctly describe the following limitations, but Bermudez Rodriguez however as shown discloses,
wherein the management interface further provides a heat map showing paths of visitors through the non-profit venue. see ¶51: “...the heat radiated from a person/visitor can be calculated. According to an exemplary embodiment, this is done via a human body model module 506 of system 500. To calculate the impact of the current number of visitors in the gallery, the human body model module 506 receives data from the WSN. See FIG. 5. Namely, as provided above, the WSN can be configured to ascertain both the presence and the number of visitors in the gallery. Thus, based on the number of people detected by the WSN, the human body model module will be able to determine the total amount of thermal radiation attributable to the visitors...”; ¶54: “...A common representation used is that of a heat map. Heat maps graphically represent data using colors for individual values...)
Bermudez Rodriguez teaches a method/system for managing visitor flow in an indoor space (i.e. a gallery of a museum). Sahadi, Okum and Bermudez Rodriguez are directed to the same field of endeavor since they are related to communicating and processing information associated with a user in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to combine the venue recommendation techniques of Sahadi with the donation collection and processing techniques of Okum and the heat map features as taught by Bermudez Rodriguez since it allows for identifying traffic patterns, presence and number of visitors at an indoor space (¶51, ¶54, claim 1, claim 17).
Conclusion
References cited but not used:
Rathod, US Patent Application Publication No US 2018/0350144, “Generating, Recording, Simulating, Displaying and Sharing User Related Real-World Activities, Actions...with Entities and Associated Plurality Types of Data in Virtual World”, relating to systems and methods for virtual world simulations of the real-world or emulate real-life or real-life activities in virtual world or real-life simulator or generating a virtual world based on real environment.
Kaneshiro, Foreign Application No. JP2005/031733A, relating to an information collection system, an information collection method, and a program that provides travel route and related information about exhibits, events, collected images taken by and of a customer.
Nguyen et al., US Patent No US 9,131,028B2, “Initiating Content Capture Invitations Based on Location of Interest”, relating to methods and systems for sharing content, such as photographs, audio content, video content, textual content, graphical content, and the like, via a social network.
Priness et al, US Patent Application Publication No US 20200272676 A1 “Characterizing a Place by Features of a User Visit”, relating to provide a personalized computing experience to a user based on a user-visit-characterized venue profile by determining user visits to a venue using the one or more sensor.
Dickinson et al., US Patent Application Publication No US 2016/0205358 A1, “Imaging Attendees at Event Venues”, relating to implementing an image and/or video-capture, processing and delivery system to obtain reaction images and videos of individuals at large events.
 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                         
                                                                                                                                                                                                   /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629